Name: Commission Regulation (EU) NoÃ 280/2013 of 22Ã March 2013 amending Regulation (EC) NoÃ 62/2006 concerning the technical specification for interoperability relating to the telematic applications for freight subsystem of the trans-European conventional rail system Text with EEA relevance
 Type: Regulation
 Subject Matter: European construction;  organisation of transport;  technology and technical regulations;  information technology and data processing;  documentation;  land transport
 Date Published: nan

 23.3.2013 EN Official Journal of the European Union L 84/17 COMMISSION REGULATION (EU) No 280/2013 of 22 March 2013 amending Regulation (EC) No 62/2006 concerning the technical specification for interoperability relating to the telematic applications for freight subsystem of the trans-European conventional rail system (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1) thereof, Whereas: (1) Article 4b of Commission Regulation (EC) No 62/2006 of 23 December 2005 concerning the technical specification for interoperability relating to the telematic applications for freight subsystem of the trans-European conventional rail system (2) provides that the European Railway Agency has to update the documents referred to in Annex A to Regulation (EC) No 62/2006 on the basis of change requests that are validated before 13 May 2012. (2) The Commission has received European Railway Agency recommendation ERA/REC/06a-2012/INT of 24 July 2012 to update Annex A to Regulation (EC) No 62/2006 in order to refer to the technical documents which have been amended in accordance with the change management process (Final Baseline 5.2). (3) Regulation (EC) No 62/2006 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS REGULATION: Article 1 Annex A to Regulation (EC) No 62/2006 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 13, 18.1.2006, p. 1. ANNEX ANNEX A LIST OF ACCOMPANYING DOCUMENTS List of mandatory specifications Index No Reference Document Name Version 5 ERA_FRS_TAF_A_Index_ 5.doc TAF TSI  ANNEX A.5: Figures and Sequence Diagrams of the TAF TSI Messages 1.0 Appendix Reference Document Name Version A ERA_FRS_TAF_D_2_ Appendix_A.doc TAF TSI  ANNEX D.2: APPENDIX A (WAGON/ILU TRIP PLANNING) 1.0 B ERA_FRS_TAF_D_2_ Appendix_B.doc TAF TSI  ANNEX D.2: APPENDIX B  WAGON AND INTERMODAL UNIT OPERATING DATABASE (WIMO) 1.1 C ERA_FRS_TAF_D_2_ Appendix_C.doc TAF TSI  ANNEX D.2: APPENDIX C  REFERENCE FILES 1.1 D ERA_FRS_TAF_D_2_ Appendix_D.doc TAF TSI  ANNEX D.2: APPENDIX D  INFRASTRUCTURE RESTRICTION NOTICE DATA 1.1 E ERA_FRS_TAF_D_2_ Appendix_E.doc TAF TSI  ANNEX D.2: APPENDIX E  COMMON INTERFACE 1.0 F ERA_FRS_TAF_D_2_ Appendix_F.doc TAF TSI  ANNEX D.2: APPENDIX F  TAF TSI DATA AND MESSAGE MODEL 1.1